Exhibit 10.1


PORTER BANCORP, INC.
RESTRICTED STOCK AWARD AGREEMENT
2006 STOCK INCENTIVE PLAN


THIS AGREEMENT is made this ___day of [Month], [Year] (hereinafter referred to
as the “Date of Grant”) by and between Porter Bancorp, Inc. (“Porter” or the
“Corporation”) and  [Name], [Title] ­­ (the “Recipient”).


WHEREAS, the Corporation has adopted the 2006 Amended and Restated Stock
Incentive Plan (the “Plan”), which is hereby incorporated in its entirety by
reference herein;


WHEREAS, the Corporation desires to grant to the Recipient a Restricted Stock
Award, as described in the Plan; and


WHEREAS, the Corporation issued $35,000,000 of its Series A preferred stock (the
“Preferred Stock”) to the United States Department of the Treasury (the
“Treasury”) pursuant to the Troubled Asset Relief Program (“TARP”) Capital
Purchase Program (“CPP”) and as a recipient of funds under the CPP, the
Corporation must comply with the executive compensation and corporate governance
standards imposed by the American Recovery and Reinvestment Act of 2009 for as
long as the Preferred Stock remains outstanding, which includes certain
restrictions on the timing of the vesting of the Restricted Stock Award granted
hereunder.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Corporation and the Recipient
agree as follows:


1.           Restricted Stock Award.  The Corporation hereby grants to the
Recipient a Restricted Stock Award consisting of a total of _________ shares
(the “Shares”) of common stock, no par value (“Common Stock”), upon the terms
and conditions set forth herein.  The value of such shares of Common Stock as of
the Date of Grant does not exceed one-third of the Recipient’s projected annual
compensation for the current fiscal year, as required by 31 C.F.R. §30.10(e).
 
2.           Vesting of Restricted Stock Award; TARP Restrictions.


 
(a)
The Restricted Stock Award granted by this Agreement shall vest in 25%
increments as set forth below.  The shares of Common Stock subject to the
Restricted Stock Award shall vest and then be released from restriction and
distributed to the Recipient according to the following schedule: (i) 25% of the
shares of Common Stock subject to the Restricted Stock Award shall vest upon the
later of the two-year anniversary of the Date of Grant or the date of redemption
of at least 25% of the Preferred Stock issued by the Corporation pursuant to the
CPP; (ii) an additional 25% of the shares of Common Stock subject to the
Restricted Stock Award shall vest upon the later of the three-year anniversary
of the Date of Grant or the date of redemption of at least 50% of the Preferred
Stock issued by the Corporation pursuant to the CPP; (iii) an additional 25% of
the shares of Common Stock subject to the Restricted Stock Award shall vest upon
the later of the four-year anniversary of the Date of Grant or the date of
redemption of at least 75% of the Preferred Stock issued by the Corporation
pursuant to the CPP; and (iv) the remaining 25% of the shares of Common Stock
subject to the Restricted Stock Award shall vest upon the later of the five-year
anniversary of the Date of Grant or the date of redemption of 100% of the
Preferred Stock issued by the Corporation pursuant to the CPP; provided,
however, that any dates of vesting related to the percentage of redemption of
Preferred Stock shall apply only during the period in which any obligation
arising from financial assistance provided under TARP remains outstanding within
the meaning of 12 U.S.C. §5221(a)(5).  For example, if 50% of the Preferred
Stock is redeemed prior to the two-year anniversary of the Date of Grant, then
25% of the shares of Common Stock subject to the Restricted Stock Award shall
vest on the two-year anniversary of the Date of Grant and an additional 25% of
the shares shall vest on the three-year anniversary of the Date of Grant.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Notwithstanding the vesting schedule set forth in Section 2(a) above, all shares
of Common Stock subject to a Restricted Stock Award held by the Recipient whose
employment or service (as the case may be) with the Corporation or PBI Bank (the
“Bank” or the “Subsidiary”) terminates due to death or Disability (as defined in
Section 2.7 of the Plan) shall be deemed earned as of the Recipient’s last day
of employment or service with the Corporation and the Subsidiary (provided,
however, no such accelerated vesting shall occur if the Recipient remains
employed by or in the service of either the Corporation or the Subsidiary) and
shall be distributed as soon as practicable thereafter.  In addition, in the
event of a change in control (as defined in 26 C.F.R. §1.409A-3(i)(5)(i) and not
as defined in Section 2.4 of the Plan) before all shares of Common Stock granted
hereunder have vested, all unvested shares of Common Stock subject to this
Restricted Stock Award held by the Recipient shall be deemed to be earned as of
the effective date of such change in control, provided that no accelerated
vesting upon a change in control shall occur if at the time of the change in
control any of the following is applicable: (i) the Corporation is still subject
to its written agreement with the Federal Reserve Bank of St. Louis dated
September 21, 2011, as such agreement may be amended from time to time, (ii) the
Bank is still subject to the Consent Order issued by the Federal Deposit
Insurance Corporation on June 24, 2011, as such order may be amended from time
to time, or (iii) either the Corporation or the Bank is deemed to be in
“troubled condition” as defined in either 12 C.F.R. §225.71 or 12 C.F.R.
§303.101(c) (or any successors thereto), unless prior to or in connection with
the change in control the Corporation and the Bank have received all requisite
regulatory approvals, non-objections or consents to such acceleration pursuant
to the provisions of 12 C.F.R. Part 359.



3.           Taxation of Award.  The Common Stock subject to this Agreement will
be taxable to the Recipient when it vests, at the value on the vesting date,
unless the Recipient makes an election under Section 83(b) of the Internal
Revenue Code.  See the attachment to this Agreement explaining your option to
include the value of the shares in income within 30 days of the Date of
Grant.  You may only choose this option if you make arrangements satisfactory to
Porter to pay the required withholding taxes due immediately if the election is
made.  Check below if you wish to make this election:


______ I elect to make an 83((b) tax election to include the value of the
restricted Shares of Common Stock granted to me in income now.


4.           Transfer Restrictions.  Until such time as the Shares become vested
in accordance with the schedule set forth above, the Shares shall not be
transferred, pledged or disposed of except by will or the laws of descent and
distribution, and are subject to forfeiture in accordance with this Agreement
and the Plan.  Under the Plan, Porter has a right of first refusal to purchase
the Shares, and the Recipient must offer to sell them to Porter before you can
sell them to a third party.


5.           Non-transferability of Award.  The Restricted Stock Award granted
to the Recipient may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of prior to the time that the Shares are earned and
distributed pursuant to the terms of the Plan.


6.           Withholding.  The Trust may withhold from any cash payment or
Common Stock distribution made to the Recipient under the Plan sufficient
amounts to cover any applicable withholding and employment taxes, and if the
amount of a cash payment is insufficient, the Trust may require the Recipient or
the Recipient’s beneficiary to pay to the Trust the amount required to be
withheld as a condition of delivering the shares of Common Stock.


7.           Delivery of Stock.  Whenever shares of Common Stock subject to this
Restricted Stock Award are released from restriction, the Corporation shall,
subject to the implementation of an arrangement between the Corporation and the
Recipient to effectuate all necessary tax withholding, issue a certificate to
the Recipient for such unrestricted shares.  Such certificate may, however,
reflect any applicable restrictions under federal securities laws and the
Corporation’s right of refusal to purchase the Shares under the Plan.  The
Trustee shall follow all requisite procedures to deliver such certificates to
the Recipient; provided, however, that such delivery may be postponed to enable
the Corporation to comply with any applicable procedures, regulations or listing
requirements of any governmental agency, stock exchange or regulatory agency.


8.           Terms and Conditions.  The terms and conditions included in the
Plan are incorporated herein by reference, and to the extent that any conflict
may exist between the terms and conditions included in the Plan and the terms of
this Agreement, the terms and conditions included in the Plan shall control;
provided, however, that notwithstanding the foregoing, the definition of change
in control in Section 2(b) above shall be applicable rather than the definition
of a change in control in Section 2.4 of the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           Acknowledgements.  By signing below, the Recipient acknowledges
that he has received a copy of the Plan, and the Recipient hereby accepts the
Shares subject to all the terms and provisions of this Agreement and the
Plan.  Nothing contained in the Plan or this Agreement shall give the Recipient
any rights to continued employment with the Corporation or the Bank or interfere
in any way with the right of the Corporation or the Bank to terminate the
Recipient’s employment or change the Recipient’s compensation at any time.


[Signature page follows]
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Recipient has hereunto set his hand, all
effective as of the day first written above.







 
PORTER BANCORP, INC.
             
By:____________________________________
 
W. Glenn Hogan
 
Chairman of Compensation Committee
             
RECIPIENT
             
By:____________________________________
 
[Name]
 
[Title]

 
 
4

--------------------------------------------------------------------------------

 
 
Important Information About Section 83(b) Election to Include Value of
Restricted Stock Award in Income at Date of Grant:


As a recipient of a restricted stock award under the Porter Bancorp, Inc.
Amended and Restated 2006 Stock Incentive Plan, you may make an election (called
an “83(b) election”) to recognize compensation income when the stock is granted,
even though the stock is then subject to a risk of forfeiture (vesting).  Making
an 83(b) election causes current taxation of the fair market value of the stock
granted, and withholding taxes are immediately due.  If you make an 83(b)
election, you must make arrangements satisfactory to Porter to pay those
withholding taxes immediately upon election.


By making an 83(b) election, any later appreciation in the stock will be taxed
as capital gain income, and your holding period for capital gain purposes will
begin on the date of taxation.  An 83(b) election must be made, if at all,
within 30 days after the Date of Grant.


The downside of making an 83(b) election is that the election is generally
irrevocable.  Also, if you forfeit the stock, you may not receive any deduction
for the amount previously included in income.


To the extent an 83(b) election is not made, Porter will be treated as the owner
of the stock that continues to be subject to restriction for tax purposes, so
any dividends will be treated as compensation paid to you by Porter, and will
therefore be subject to withholding and FICA and Medicare taxes.
 
 
5

--------------------------------------------------------------------------------

 
 
ELECTION TO INCLUDE VALUE
OF RESTRICTED STOCK AWARD IN GROSS INCOME
PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE


______________  [insert date]


The undersigned hereby elects, under Section 83(b) of the Internal Revenue Code,
to include in gross income, as compensation for services, the excess of the fair
market value at the time of transfer of the property described below over the
amount paid for such property.


The following information is supplied in accordance with Treasury Regulation
§1.83-2(e):


1.           The name, address and social security number of the undersigned:
 
Name: ______________________________________
 
Address: ____________________________________
  ___________________________________________  
___________________________________________  
SSN: _______________________________________



2.           The property with respect to which the election is being made is
the common stock of Porter Bancorp, Inc.


3.           The property was transferred on ____________, ____ [insert date].
The taxable year for which election is made is calendar year ____.


4.           The nature of the restrictions or risks of forfeiture to which the
property is subject is that if the undersigned ceases to be employed by Porter
Bancorp, Inc. or its subsidiary, the unvested portion of the undersigned’s
restricted stock will be forfeited. The undersigned vests in the property at the
rate and upon the events set forth in the Restricted Stock Award Agreement.


5.           The fair market value of property at the time of transfer
(determined without regard to any lapse restriction) was $________.


6.           The taxpayer received the property solely for the performance of
services.


7.           Copies of this statement have been furnished, as required by Reg
1.83-2(d), to Porter Bancorp, Inc. and its subsidiary for which the services
were performed.


___________________________________
 
Instructions for Filing: File this statement within 30 days from the Date of
Grant Date with the IRS at the address you will use to file your Form 1040 for
the tax year involved as stated in Item 3 above, AND file it with your tax
return for that year.